Exhibit 10.20

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT shall be effective as of January 5, 2009 (“the Effective Date”),
and is made between SPARTON CORPORATION, an Ohio corporation, whose headquarters
are located at 2400 East Ganson, Jackson, Michigan 49203, hereafter called “the
Corporation”, as the employer, and MICHAEL OSBORNE, whose current address is 490
Fox Trail Drive, Batavia, IL 60510, hereafter called “the Executive”, as the
employee.

WHEREAS:

(a) The Corporation wishes to retain the services of the Executive in the
capacity of Sr. Vice President/Supply Chain and Business Development; and

(b) the Executive wishes to be employed by the Corporation in that capacity; and

(c) the parties desire to set forth the terms and conditions of the employment
of the Executive by the Corporation in writing;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE 1

EMPLOYMENT AND DUTIES

1.1 The Corporation hereby agrees to employ the Executive as Sr. Vice
President/Supply Chain and Business Development, and the Executive agrees to
such employment, all in accordance with the express terms, conditions, duties
and obligations set forth in this Agreement. The parties agree that the
relationship between the Corporation and the Executive created by this Agreement
is that of employer and employee.

1.2 The Executive shall be based at the Corporation’s headquarters located at
2400 East Ganson, in Jackson, Michigan. Some travel may be required, however,
the Executive’s main place of employment shall be the corporate headquarters in
Jackson, Michigan.

1.3 The Executive shall, during the term of this Agreement:

 

  (a) perform all duties and responsibilities assigned to him as Sr. Vice
President/Supply Chain and Business Development, and shall report directly to
Cary Wood, the Chief Executive Officer. The Executive also will be required to
perform such other related duties and responsibilities as may be assigned to the
Executive by the CEO and the President of the Corporation, or their designee,
from time to time, which related duties and responsibilities shall be in keeping
with the general nature of the duties of Sr. Vice President/Supply Chain and
Business Development.

 

  (b)

devote the whole of his working time, attention and ability to the performance
of his employment duties and responsibilities as set out



--------------------------------------------------------------------------------

  herein, and truly and faithfully serve the best interests of the Corporation
at all times.

1.4 The Executive agrees to comply with all applicable laws, exercise the utmost
degree of integrity, honesty, fidelity and good faith, and perform his duties
with the utmost degree of expertise, care and ability that may be expected of a
person having the education, training and experience equivalent to the
education, training and experience of the Executive.

ARTICLE 2

TERM

2.1 The Executive’s employment shall be ‘at will’ employment, with no set term.
The employment relationship may be terminated by either the Executive or the
Corporation at any time, for any reason or for no reason, as is further set
forth herein.

ARTICLE 3

COMPENSATION

3.1 The Executive shall be paid a base salary of Two Hundred Twenty-Five
Thousand ($225,000.00) Dollars per year, (the “Base Salary”) subject to all
applicable statutory withholding, which shall be paid in accordance with the
Corporation’s regular payroll periods. The compensation payable to the Executive
as contemplated by this Agreement shall be subject to annual review by the CEO.

3.2 In addition to the Base Salary provided for in Article 3.1 above, the
Executive will be eligible for a performance bonus of Forty (40%) percent of
Executive’s Base Salary provided certain target objectives, which will be
established by the CEO, have been attained. The bonus will be paid after a
determination has been made regarding whether the required objectives were met,
but in any event not later than ninety days after the end of the particular
fiscal year for which the bonus is being paid.

ARTICLE 4

BENEFITS

4.1 The Executive shall be entitled to receive or to participate in all employee
benefits offered to the salaried employees of the Corporation for which he
qualifies, under the same terms and subject to the same conditions as are then
in effect for other salaried employees, and as such benefits may exist from time
to time during the period of his employment, including, without limitation, the
Corporation’s health insurance coverage plan, disability plan, the 401K plan,
and any applicable incentive programs.

 

2



--------------------------------------------------------------------------------

ARTICLE 5

VACATION

5.1 The Executive shall be eligible for two weeks of vacation, immediately upon
the Effective Date of this Agreement. Eligibility for additional vacation time
will be reviewed after the first year of employment. Any accrued but unused
vacation remaining at the end of each year shall be subject to the Corporation’s
policy regarding accrual of paid time off.

ARTICLE 6

TERMINATION

6.1 Either the Executive or the Corporation shall be entitled, upon written
notice to the other party, to terminate this Agreement at any time, for any
reason or for no reason, as the Executive’s employment is “at will”. The
Executive’s employment with the Corporation also may be terminated by the
Corporation at any time, for “just cause”. For the purposes of this Agreement
“just cause” shall mean any of the following: the commission of any illegal act;
the commission of any act of dishonesty, fraud, gross negligence, or willful
deceit in connection with his employment; use of alcohol or drugs to the extent
such use adversely affects the Executive’s ability to perform his duties or
adversely affects the business reputation of the Executive or the Corporation; a
material and willful failure of the Executive to perform his assigned duties;
use of illegal drugs or conviction of a crime which is a felony or which
involves theft, dishonesty, unethical conduct, or moral turpitude; willful
violation of any of the provisions of the Sarbanes Oxley Act which are
applicable to the Executive; willful and material violation of the Corporation’s
written policies; or a willful and material breach of this Agreement by
Executive.

6.2 In the event of the death or disability of the Executive, the Corporation
shall be entitled to terminate this Agreement. Upon such termination, the
Corporation shall pay to the Executive, or in the event termination is due to
death, to his legal personal representative, that portion of the Executive’s
Base Salary owed up to and including the date of termination. This payment will
be made within thirty days following termination of employment. Following such
payment, the Corporation shall have no further obligation to the Executive or
his heirs and beneficiaries, under this Agreement. For the purposes of this
Agreement, Disability shall be defined as the inability of the Executive to
effectively perform his duties due to physical or mental illness or injury, in
the sole judgment of the Corporation, for a total of 90 days out of any 180 day
period. Eligibility for any benefits which may be available to the Executive or
his survivors through any employee plans or benefit programs of the Corporation
due to death or disability, will be determined in accordance with the terms of
such plans or programs.

6.3 If the Corporation terminates the Executive’s employment for any reason
other than just cause, death, or disability, the Corporation shall pay to the
Executive a one-time, lump-sum payment of up to twelve (12) weeks severance in
accordance with company policy, less applicable withholding, which payment is
conditioned upon receipt from the Executive of a signed release, releasing all
claims against the corporation arising out of the Executive’s employment and the
return to the Corporation of any property belonging to the Corporation which is
in the Executive’s possession or under his control.

 

3



--------------------------------------------------------------------------------

6.4 Unless otherwise consented to by the Corporation in writing, the Executive
shall be entitled, upon thirty (30) days written notice to the Corporation, to
terminate this Agreement and his employment with the Corporation for any reason
or for no reason, and in the event of such termination the Corporation shall
only be required to pay the Executive, on a pro-rata basis, his Base Salary
which has accrued up to the date of termination.

6.5 Upon termination of this Agreement for whatever reason, the Executive shall
immediately deliver to the Corporation, all property of the Corporation which
the Executive has in his possession or under his control.

ARTICLE 7

CONFIDENTIALITY AND COVENANT -NOT -TO-COMPETE

7.1 The Executive will execute the confidentiality agreement(s) and any such
other agreements as are normally required to be executed by other Sparton
salaried employees. During the period of his employment and thereafter, the
Executive will abide by the terms of the said agreements and keep confidential
all confidential information pertaining to the Corporation which the Executive
learned while employed by the Corporation, as such confidential information is
defined in the applicable confidentiality agreement(s). The promises, rights and
obligations stated in Article 7 shall survive the termination of this Agreement.

7.2 The Executive shall not, directly or indirectly, within the territory
comprising the United States and Canada, for a period of two (2) years following
the date of termination of his employment for whatever reason, either
individually or in partnership or jointly or in conjunction with any person or
persons, firm, association, joint venture, syndicate, company or corporation as
principal, agent, shareholder, employee, or consultant, engage in any of the
same business endeavors engaged in by Sparton Corporation and any of its
subsidiaries, or:

 

  (a) induce or attempt to influence or induce any of the employees of the
Corporation (including its subsidiaries) to leave their employment; or

 

  (b) (b) hire, employ or utilize the services of any employee of the
Corporation (including its subsidiaries).

7.3 It is agreed between the parties that the terms of this section are
reasonable and that the Executive has received adequate consideration for the
covenants and obligations undertaken by him, as contained herein. The Executive
acknowledges that a breach or threatened breach by the Executive of the
provisions of this Article may result in the Corporation suffering irreparable
harm which cannot be calculated or fully or adequately compensated by recovery
of damages alone. Accordingly, the Executive agrees that the Corporation shall
be entitled to interim or permanent injunctive relief, specific performance and
other equitable remedies, in addition to any other relief to which the
Corporation may become entitled, in the event of any such breach.

 

4



--------------------------------------------------------------------------------

ARTICLE 8

NOTICE

8.1 Any notice required to be given hereunder shall be in writing and may be
delivered personally or sent by facsimile transmission or other means of
recorded electronic communications or sent by registered mail to the parties
hereto at the following addresses:

TO THE CORPORATION:

Sparton Corporation

2400 East Ganson

Jackson, MI 49203

Attention: Cary Wood, CEO

TO THE EXECUTIVE:

Michael Osborne

490 Fox Trail Drive

Batavia, IL 60510

Any notice given shall be deemed to have been given and received on the business
day on which it was so delivered, and if not a business day, then on the
business day next following the day of delivery, and, if sent by electronic
communications or facsimile shall be deemed to have been received on the next
business day following the date of transmission and if mailed, shall be deemed
to have been given and received on the fifth day following the day on which it
was so mailed.

8.2 Either party may change their address for notice in the aforesaid manner.

ARTICLE 9

GENERAL

9.1 Time shall be of the essence in the performance of this Agreement.

9.2 This Agreement constitutes the entire agreement between the parties hereto
with respect to the matters contained herein and supersedes and replaces any
previous agreements, contracts, oral understandings or discussions. This
Agreement may not be amended or modified in any respect except by written
instrument signed by the parties hereto.

9.3 This Agreement shall be construed and enforced in accordance with the laws
of the State of Michigan, without regard to choice of law or conflicts of laws
principles, and the parties hereby irrevocably consent to the jurisdiction of
the Courts of the County of Jackson, Michigan, or for those matters which would
be properly brought in federal court, to the jurisdiction of the Federal Courts
of the Eastern District of Michigan

 

5



--------------------------------------------------------------------------------

9.4 This language of this Agreement reflects the mutual intent of the parties
and shall not be strictly construed against either party, therefore no rule of
strict construction shall apply in construing the terms of this Agreement.

9.5 This is a personal services agreement and may not be assigned by either
party without the prior written consent of the other party.

9.6 This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal personal representatives, successors
and permitted assigns.

9.7 If for any reason, any provision or part of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions or part provisions of this Agreement shall not in
any way be affected or impaired thereby.

9.8 The waiver by either party of any breach of the provisions of this Agreement
shall not operate or be construed as a waiver by that party of any other breach
of the same or any other provision of this Agreement.

9.9 Except as specifically altered in this Agreement, nothing in this Agreement
shall detract from, alter, modify or amend any obligations or duties owed by the
Executive to the Corporation, pursuant to any statute, regulation, or at common
law or equity.

9.10 This Agreement may be executed in any number of counter-parts, all of which
when taken together, shall constitute one original Agreement.

IN WITNESS WHEREOF the parties hereto acknowledge and agree that they have read
and understand the terms of this Agreement, and that they have executed this
Agreement of their own free act, on the dates set forth below, to be effective
as of the Effective Date set forth herein.

 

    SPARTON CORPORATION Date:         By:   /s/ Cary Wood        

Cary Wood

Its: CEO

    EXECUTIVE Date:   1/5/09     By:   /s/ Michael W. Osborne         Michael
Osborne, an individual

 

6